Allowable Subject Matter
Claims 1-8 and 10-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: Applicant’s response found at pages 12-16 of Remarks filed on 02/03/2021 is persuasive for placing the claim 1 in condition for allowance. 
Claim 3 is allowed because the prior art of record does not disclose nor render obvious wherein the sum voltage circuitry comprises a ramp voltage generator configured to cause the ramp voltage to rise at an edge of the first clock signal and to cause the ramp voltage to fall at a next edge of the first clock signal as cited with the rest of the claimed limitations.
Claim 4 is allowed because the prior art of record does not disclose nor render obvious wherein the boost circuitry is coupled to the energy storage component at an intermediate node; and wherein the sum voltage circuitry comprises: a first voltage to current converter circuit configured to convert the ramp voltage to a ramp current; a second voltage to current converter circuit configured to convert a voltage at the intermediate node to the current signal, in response to the edge of the second clock signal; a summing junction configured to sum the ramp current and the current signal to produce a summed current; and a branch or element configured to convert the summed current to the summed voltage as cited with the rest of the claimed limitations.
Claim 8 is allowed because the prior art of record does not disclose nor render obvious wherein the boost circuitry comprises: a low side transistor configured to couple the intermediate node to ground during the on-phase; and a high side transistor configured to couple the 
Claim 13 is allowed because the prior art of record does not disclose nor render obvious wherein sum voltage circuitry configured to generate the sum voltage, the sum voltage circuitry comprising: a ramp voltage generator configured to: cause a ramp voltage to rise, in response to a falling edge of a first clock signal; and cause the ramp voltage to fall, in response to a rising edge of the first clock signal; a first voltage to current converter circuit configured to convert the ramp voltage to a ramp current a second voltage to current converter circuit configured to convert a voltage at the intermediate node to the current signal, in response to a falling edge of a second clock signal, the second clock signal being out of phase with the first clock signal; and a branch or element configured to generate the sum voltage based upon a sum of the ramp current and the current signal; wherein the causing of the ramp voltage to rise by the ramp voltage generator in response to the falling edge of the first clock signal results in settling of the ramp current prior to the falling edge of the second clock signal.as cited with the rest of the claimed limitations.
Claims 2, 5-7, 10-12 and 14-27 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.